Smith, Judge.
In Richards v. State, 225 Ga. App. 777 (484 SE2d 683) (1997), we affirmed the trial court’s denial of Brian Richards’s motion to suppress, concluding that the trial court’s failure to suppress breath test results constituted harmless error. Id. at 780. The Supreme Court granted certiorari and reversed in Richards v. State, 269 Ga. 483 (500 SE2d 581) (1998). Accordingly, the decision of this Court is vacated, the decision of the Supreme Court is made the decision of this Court, and the judgment of the trial court denying Richards’s motion to suppress is reversed.

Judgment reversed.


Andrews, C. J., and Pope, P. J., concur.